DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 20050023455 A1).
Regarding claim 1, Bailey teaches a pipe connecting jig (connecting union 22, fig. 7e) used to connect a first pipe (tube 30) and a second pipe (tube 25), wherein:
A through-hole having an inner diameter corresponding to an outer diameter of the first pipe at one end (tapered internal portion 701) and an inner diameter corresponding to an outer diameter of the second pipe at another end (tapered internal portion 730) is formed in an axial direction of a conductive cylindrical body in which at least both ends are plastically deformable (for forming a sealing connection, [0039]), and
A gap forming protrusion (interior portion 715, fig. 7e) protruding inward from a circumferential wall of the through-hole provided in the cylindrical body.
Regarding claim 2, Bailey teaches that the gap forming protrusion is formed in a ring shape (union is circular, fig. 7C).
	Regarding claim 3, Bailey teaches that the pipe connecting jig has a tapered shape towards both ends (inward taper of sections 701 and 730, fig. 7E).
	Regarding claim 4, Bailey teaches a pipe-diameter adjusting jig (1120, fig. 11e) attached to a pipe (1130) having a diameter smaller than the inner diameter of the through-hole (in union 1150).
	Regarding claim 5, Bailey teaches an ESI sprayer (providing electrospray [0014-0015]), comprising:
	The pipe connecting jig according to claim 1;
	Two pipes made of insulator, the two pipes being connected by the pipe connecting jig; and 
	A voltage applying unit (applied voltage, [0013]) configured to apply a voltage to the pipe connecting jig.
	Regarding claim 6, Bailey teaches the ESI spray according to claim 5, wherein at least one of the two pipes is made of fused silica ([0013]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881